Lacombe, J.,
(after stating the fads as above.) The question as to interest has been settled by the supreme court in the case of The Manitoba, 122 U. S. 97, 7 Sup. Ct. Rep. 1158. It is chargeable only from the date of the decree of the district court.
At the date of the collision the claimants had at risk in their maritime adventure the value of the vessel, $6,000; the investment they had made byway of loading charges, etc., $231.87; the investment they had made by purchasing ship-stores and hiring master and mariners, $461.25; and whatever actual gain there might be by way of freight over the amount of these last two investments. At that time the apparent gain was $398.38, less whatever additional it might cost to earn it. Had the barkentine sunk in mid-ocean, the sum of all these items would have been lost to the owner, and would have been the limit of his loss. The apparent gain by way of freight, $398.38, was in fact saved by means of expenditures subsequent to the collision amounting to $386.60, thus leaving $11.78 as the actual gain which stood at risk at the date of collision. The aggregate of all these sums thus at risk is $6,704.90, which is the value the vessel, $6,000, plus the gross freight earned, less expenses after collision, ($1,091.50—$386.60~$704.90.) There is no reason, on principle, why these investments, which the owners had up to the date of the collision exposed to the risks of their maritime adventure, should not respond for all loss incurred; and the latest authority cited apparently sustains this view. The Abbie C. Stubbs, 28 Fed. Rep. 719. The value of the claimants interest in the José E. Moré and its freight moneys as of December 6, 1885, is adjudged to be the sum of $6,704.90. The wages and board of master and mariners for the day succeeding the accident and in which voyage was completed are also to be deducted from freight. Decree accordingly.